NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JEREMY JONES,                                   No. 15-16653

                  Plaintiff-Appellant,           D.C. No. 1:11-cv-01762-MJS

   v.
                                                 MEMORANDUM*
 CHEN, Correctional Medical Doctor,

                  Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Michael J. Seng, Magistrate Judge, Presiding**

                           Submitted January 18, 2017***

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Jeremy Jones appeals pro se from the district court’s judgment following a

jury verdict in favor of defendant in Jones’s 42 U.S.C. § 1983 action alleging

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Jones’s request
for oral argument, set forth in his opening and reply briefs, is denied.
retaliation and deliberate indifference to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s evidentiary rulings and reverse only when an erroneous evidentiary

ruling is prejudicial. Gribben v. United Parcel Serv., Inc., 528 F.3d 1166, 1171-72

(9th Cir. 2008). We affirm.

      The district court excluded the document that Jones sought to use only for

impeachment on the basis that it had not been disclosed previously. However,

“impeachment evidence does not have to be revealed in pretrial disclosures.” Id.;

see also Fed. R. Civ. P. 26(a)(1)(A)(ii) (requiring disclosure of documents used to

support claims or defenses, unless use would be solely for impeachment).

Nevertheless, the erroneous evidentiary ruling does not warrant reversal because

the jury’s verdict on each of Jones’s claims was supported by evidence other than

defendant’s unimpeached testimony. See Harper v. City of Los Angeles, 533 F.3d
1010, 1030 (9th Cir. 2008) (reversal requires an abuse of discretion and prejudice);

Tennison v. Circus Circus Enters., Inc., 244 F.3d 684, 688 (9th Cir. 2001)

(prejudice requires conclusion that “more probably than not,” the error tainted the

verdict).

      AFFIRMED.

                                         2                                   15-16653